United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
CENTRAL TEXAS HC SYSTEMS, Waco, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1375
Issued: November 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 19, 2007 appellant filed a timely appeal of the August 4, 2006 merit decision of
the Office of Workers’ Compensation Programs denying her emotional condition claim.1
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.

1

On appeal, appellant questions whether the Office provided proper notice for a hearing after the August 4, 2006
Office decisions. However, the Board has no jurisdiction over this matter as the Office did not issue a decision
pursuant to any hearing request prior to the filing of this appeal on April 19, 2007. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On June 13, 2006 appellant, then a 45-year-old clerk, filed a claim for an employmentrelated emotional condition. She stated that she was assaulted by a coworker on June 7, 2006.
In a June 28, 2006 letter, the Office informed appellant that the information submitted
was not currently sufficient and that additional information was needed to establish her claim.
In an undated statement, appellant noted that on June 7, 2006 she and George Methvin, a
coworker, were looking over routing slips when she was pushed by Silvana Martinez, a
coworker. She looked down and saw Ms. Martinez leaning over, which scared her. Appellant
stated that, when she asked Ms. Martinez what she was doing, Ms. Martinez replied she should
move out of her way. She stated that Ms. Martinez should have excused herself. In a June 13,
2006 attending physician’s report, Dr. Shantasri Mukhopadhyay, a Board-certified family
practitioner, noted that on June 7, 2006 appellant was examining some paperwork with a
coworker, Mr. Methvin, when Ms. Martinez hit her on her abdomen and pushed her back like a
“football tackle.” He diagnosed situational depression and anxiety following a physical assault
at the workplace. Dr. Mukhopadhyay opined that appellant’s condition was causally related to
her employment as she has been verbally abused by Ms. Martinez and such abuse had now
escalated into physical violence. He opined that appellant should not return to work until July 5,
2006 or when the threat of physical assault at the workplace was removed. A June 7, 2006
certificate from a nurse practitioner of the Central Texas Veterans Health Care System was also
provided.
The employing establishment controverted the claim. In a June 19, 2006 email, Robin K.
Bergland indicated that appellant, Mr. Methvin and Ms. Martinez had been working in the same
outpatient clinic since June 13, 2004. She indicated that a problem arose between the two
employees in January, in which both parties were spoken to. However, Ms. Bergland related that
there were no other disputes between the two employees of which she was aware.
In a June 7, 2006 incident report, Ms. Martinez advised that appellant was difficult to
work with and was creating a hostile environment for her. She stated that on June 7, 2006
appellant had an outburst and had yelled that Ms. Martinez should say “excuse me” and that she
better not ever do that again. Ms. Martinez related that her hair had brushed against appellant’s
papers as she was reaching below appellant to get some routing slips from boxes that appellant
was standing in front of. She denied touching appellant and stated that she had said “excuse me”
twice, but appellant may not have heard her.
In a June 7, 2006 statement, Mr. Methvin, a coworker, stated that, when he entered the
front desk area, appellant said “did you see her [Ms. Martinez] push me and I don’t have to put
up with her disrespecting me.” He stated that he did not see anything that transpired between
appellant and Ms. Martinez.
In a June 12, 2006 email message, Lorna Phifer, a coworker, stated that she saw
Ms. Martinez stand up from a bent over position and say “excuse me.” She indicated that some
words were said between appellant and Ms. Martinez, after which Ms. Martinez walked away.

2

By decision dated August 4, 2006, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that the events occurred as alleged.
LEGAL PRECEDENT
To establish that she sustained an emotional condition causally related to factors of her
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition
is causally related to the identified compensable employment factors.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless, does not come within the purview of
workers’ compensation. When disability results from an emotional reaction to regular or
specially assigned work duties or a requirement imposed by the employment, the disability is
deemed compensable. Disability is not compensable, however, when it results from factors such
as an employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or to hold a particular position.3 Perceptions and feelings alone are not
compensable. To establish entitlement to benefits, a claimant must establish a basis in fact for
the claim by supporting her allegations with probative and reliable evidence.4 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, the Office must base its decision on an analysis of the medical evidence.5
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of an assault by a
coworker. The Board has recognized the compensability of verbal and physical altercations or
abuse in certain circumstances. However, this does not imply that every such incident will give
rise to coverage under the Act.6
The Office denied appellant’s emotional condition claim on the grounds that she did not
establish that the June 7, 2006 incident occurred as alleged. Appellant’s factual evidence of
record consists of her claim form and a statement. She described working on routing slips with
Mr. Methvin when she was pushed by Ms. Martinez. Appellant then described a verbal
confrontation which followed. Her allegations, however, are not supported by the probative
2

See Kathleen D. Walker, 42 ECAB 603 (1991).

3

Lillian Cutler, 28 ECAB 125 (1976).

4

See Kathleen D. Walker, supra note 2. Unless a claimant establishes a compensable factor of employment, it is
unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299, 305 (1996).
5

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

6

See Harriet J. Landry, 47 ECAB 543 (1996).

3

evidence of record. There are no witness statements or other evidence substantiating her
allegations of an assault. Mr. Methvin denied seeing anything that transpired between appellant
and Ms. Martinez. He stated that he had just entered the front desk area when appellant asked
him if he saw Ms. Martinez push her. This contradicts appellant’s claim that they were working
together when the alleged incident occurred. Ms. Martinez denied that the incident occurred as
alleged, noting that she was reaching below appellant to get some routing slips. She denied
touching appellant, stating that her hair may have brushed against appellant’s papers.
Ms. Martinez immediately apologized.
Ms. Phifer’s June 12, 2006 statement noted that she observed Ms. Martnez stand up and
say “excuse me to appellant. The evidence of record does not support appellant’s allegation that
she was assaulted by Ms. Martinez. No coworkers supported the history related by appellant to
Dr. Mukhopadhyay of being struck on the abdomen or of being pushed back like a football
tackle. Appellant has not established this incident as a compensable employment factor.
Appellant bears the burden of proof to identify the factors of her claim. In this case, she
has failed to adequately identify any employment factors that allegedly caused her condition.
The Board finds that appellant has failed to discharge her burden to establish employment factors
which caused her emotional condition.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an emotional
condition in the performance of duty.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 4, 2006 is affirmed.
Issued: November 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

